 USDC IN/ND case 3:20-cv-00484-JD-MGG document 6 filed 07/13/20 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 LOREN WAYNE TIDWELL,

               Plaintiff,

                      v.                           CAUSE NO. 3:20-CV-484-JD-MGG

 ROBERT CARTER, et al.,

               Defendants.

                                 OPINION AND ORDER

       Loren Wayne Tidwell, a prisoner proceeding without a lawyer, filed a complaint

under 42 U.S.C. § 1983. (ECF 2.) Pursuant to 28 U.S.C. § 1915A, the court must screen

the complaint to determine whether it states a claim for relief. The court must bear in

mind that “[a] document filed pro se is to be liberally construed.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citation omitted).

       Tidwell’s complaint is somewhat difficult to decipher, but it can be discerned

that he is complaining about the lack of medical care he received at Indiana State Prison

(“ISP”). He claims that he suffers from a hernia and other medical problems, and that

Dr. Nancy Marthakis prescribed pain medications for the hernia, one of which caused

constipation as a side effect. He claims that he brought this problem to Dr. Marthakis’

attention multiple times over the course of several months, but she did not change his

medication or otherwise address the issue. His constipation became worse. On a date in

late November 2019, he was experiencing crippling stomach pain, and was seen by

Nurse Tiffany Turner and Nurse Jacqueline Monaco in the prison infirmary. He claims

that they would not give him any medical treatment for his constipation and stomach
 USDC IN/ND case 3:20-cv-00484-JD-MGG document 6 filed 07/13/20 page 2 of 5



pain, and instead accused him of being under the influence of drugs. He states that he

was not under the influence of any drugs. Nevertheless, these two nurses proceeded to

administer Narcan, a drug given for opioid overdose. He claims this medication caused

him to be up all night vomiting. Two days later, Tidwell was significantly worse, and

was taken to an outside hospital, where he underwent emergency surgery to remove a

bowel obstruction. Based on these events, he seeks monetary damages from Dr.

Marthakis, Nurse Turner, and Nurse Monaco, as well as Wexford Health Sources

(“Wexford”), Indiana Department of Correction Commissioner Robert Carter, ISP

Warden Ron Neal, and Officer J. Whalen, a grievance specialist at ISP.

       Under the Eighth Amendment, prisoners are entitled to adequate medical care.

To establish such a claim, a prisoner must satisfy both an objective and subjective

component by showing: (1) his medical need was objectively serious; and (2) the

defendant acted with deliberate indifference to that medical need. Farmer v. Brennan,

511 U.S. 825, 834 (1994). A medical need is “serious” if it is one that a physician has

diagnosed as mandating treatment, or one that is so obvious that even a lay person

would recognize as needing a doctor’s attention. Greeno v. Daley, 414 F.3d 645, 653 (7th

Cir. 2005). Deliberate indifference means that the defendant “acted in an intentional or

criminally reckless manner, i.e., the defendant must have known that the plaintiff was

at serious risk of being harmed and decided not to do anything to prevent that harm

from occurring even though he could have easily done so.” Board v. Farnham, 394 F.3d

469, 478 (7th Cir. 2005). “[I]nexplicable delay in responding to an inmate’s serious

medical condition can reflect deliberate indifference,” particularly where “that delay
                                             2
 USDC IN/ND case 3:20-cv-00484-JD-MGG document 6 filed 07/13/20 page 3 of 5



exacerbates an inmate’s medical condition or unnecessarily prolongs suffering.” Goodloe

v. Sood, 947 F.3d 1026, 1031 (7th Cir. 2020) (citations and internal quotation marks

omitted).

       Giving Tidwell the inferences to which he is entitled at this stage, he has alleged

a plausible Eighth Amendment claim against Dr. Marthakis, Nurse Turner, and Nurse

Monaco. Specifically, he alleges that he told these defendants he was experiencing

significant stomach pain and constipation, but they did not take the matter seriously. As

a result, he experienced pain and suffering, and ultimately had to undergo emergency

surgery. As to Nurse Turner and Nurse Monaco, he also alleges that they wrongfully

assumed he was under the influence of drugs and gave him a medication he did not

want or need, causing him further suffering. He will be permitted to proceed against

these defendants.

       He also names Wexford, a private company that provides medical staff at the jail.

A private company may be held liable for constitutional violations when it performs a

state function. See Hildreth v. Butler, 960 F.3d 420, 422 (7th Cir. 2020). However, there is

no general respondeat superior liability under section 1983, and Wexford cannot be held

liable solely because it employs Dr. Marthakis or the two nurses involved in Tidwell’s

care. J.K.J. v. Polk Cty., 960 F.3d 367, 377 (7th Cir. 2020). A private company performing a

state function can also be held liable to the same extent as a state actor under Monell v.

Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978). See Rice v. Corr. Med. Servs.,

675 F.3d 650, 675 (7th Cir. 2012). Yet there is nothing in the complaint from which it can

be plausibly inferred that Wexford had an official policy or custom of providing
                                               3
 USDC IN/ND case 3:20-cv-00484-JD-MGG document 6 filed 07/13/20 page 4 of 5



inadequate care to inmates. Instead, Tidwell describes an injury caused by the

individual failings of medical staff providing his care. He has not alleged a plausible

constitutional claim against this corporate defendant. He also sues the Warden of ISP

and the IDOC Commissioner, but there is nothing in the complaint to suggest that they

were personally involved in Tidwell’s medical care. They cannot be held liable solely

because they oversee operations within IDOC or supervise other prison staff. J.K.J., 960

F.3d at 377; Chavez v. Illinois State Police, 251 F.3d 612, 651 (7th Cir. 2001). Accordingly,

these defendants will be dismissed.

       As for Officer Whalen, the only allegations against him are that he mishandled

the grievances Tidwell filed after his return from the hospital. This does not give rise to

a constitutional claim. Daniel v. Cook Cty., 833 F.3d 728, 736 (7th Cir. 2016). The

Constitution does not require that jails or prisons provide a grievance procedure at all,

nor does the existence of a grievance procedure create any constitutionally guaranteed

rights. Id. Tidwell does not allege, nor is there any basis to infer, that Officer Whalen’s

actions somehow contributed to his medical injury or prevented him from obtaining

needed medical care. See Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009).

Accordingly, he will be dismissed as a defendant.

       For these reasons, the court:

       (1) GRANTS the plaintiff leave to proceed against Dr. Nancy Marthakis, Nurse

Tiffany Turner, and Nurse Jacqueline Monaco in their personal capacities on a claim for

monetary damages under the Eighth Amendment for failing to provide adequate

treatment for plaintiff’s constipation and stomach pain;
                                               4
 USDC IN/ND case 3:20-cv-00484-JD-MGG document 6 filed 07/13/20 page 5 of 5



       (2) DISMISSES all other claims;

       (3) DISMISSES Robert Carter, Wexford Health Sources, Ron Neal, and Officer J.

Whalen as defendants;

       (4) DIRECTS the clerk to request a Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Dr. Nancy Marthakis, Nurse Tiffany

Turner, and Nurse Jacqueline Monaco, and to send them a copy of this order and the

complaint pursuant to 28 U.S.C. § 1915(d);

      (5) ORDERS the Indiana Department of Correction to provide the United States

Marshal Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of any defendant who

does not waive service, to the extent this information is available;

      (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Dr. Nancy Marthakis, Nurse

Tiffany Turner, and Nurse Jacqueline Monaco to respond, as provided for in the Federal

Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claim for which the

plaintiff has been granted leave to proceed in this screening order.

       SO ORDERED on July 13, 2020

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             5
